Cook, J.,
delivered the opinion of the court.
The land commissioner of the state issued a patent to appellee for certain lands in Leflore county. Appellee, through mesne conveyances, also obtained a deed to certain other lands in said county; the source of title being a patent issued by the land commissioner. Finding other persons in possession of the lands, she instituted an action in ejectment against them, losing her suit in the circuit court, and on appeal this court affirmed the judgment of the lower court. She then filed a bill of com*152plaint against the land commissioner, setting up the -proceedings in the ejectment suit, showing the failure of her title to lands, and asked that the deeds from the land commissioner be canceled and her money refunded, with interest. She claimed that the state had no title to the lands, and that the ejectment suit was res judicata of that fact.
We think that the record shows a perfect title, in the state. .This case does not come within the exceptions of section 2927 of the Code of 1906, and the judgment in the ejectment suit in the circuit court did not adjudicate anything so far as the state is concerned. If the original suit had been a proceeding in the chancery court to cancel the patent, the decree of that court might be res judicata in proceedings to cancel the title,'wherein the land commissioner is made a party.
The decree of the chancery court is reversed, and the bill dismissed.

Reversed.